DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1-5, 12-13, 15-17, 22-23, and 26 are pending. Claims 6-11 and 14 were canceled and claims 1, 5, 15, 23, and 26 were amended in the Reply filed 12/23/2021.  Claims 2-5, 13, 15, 23, and 26 are withdrawn. Claims 1, 12, 16-17, and 22 are presently considered. 

Election/Restrictions
Applicant’s election of Group I (original claims 1-17 and 22), and the species of SEQ ID NO: 16 in the reply filed on 8/12/2021 was previously acknowledged, and the originally elected species was deemed free of the prior art.
Claims 23 and 26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2021. 
Examination was previously extended to a non-elected species per MPEP § 803.02, which was deemed obvious in view of the prior art.  The claims were amended in the Reply file 12/23/2021 to exclude the previously examined non-elected species. In view of the amendments made in the Reply filed 8/12/2021, it is the Examiner’s understanding that claim 1 is limited to fusion proteins that must comprise one of twenty possible subsequences (see Claim 
Should applicant, in response to a rejection of a Markush claim, overcome the rejection by amending the Markush claim to exclude the species anticipated or rendered obvious by the prior art, the amended Markush claim will be examined again. The examination will be extended to the extent necessary to determine patentability of the Markush claim.
Also, MPEP § 803.02 states 
If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. . .
Accordingly, examination has been extended to the non-elected species of [FVIII]-[(GGGS)5]-[SSSSKAPPPSLPSPSRLPGPSDTPILPQ]-[Albumin]. Following extensive search and examination, the non-elected species has been deemed obvious in view of the prior art as set forth below. 
Claims 2-5, 13, and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/12/2021.
Per MPEP § 803.02(III)(A), examination has not been extended to other non-elected species at this time.  However, during search and examination of the elected species art pertinent to other non-elected species was incidentally discovered.  Although examination has not been extended to non-elected species at this time, the incidentally discovered art has been placed on record below as a courtesy to the Applicant and to facilitate compact prosecution.
Accordingly, claims 1, 12, 17, and 22 are presently considered. 

Priority
The priority claim to CN201610692838.0 (filed August 19, 2016) is acknowledged. 

Information Disclosure Statement
The IDS filed 12/23/2021 is acknowledged and presently considered.

Claim Interpretation
For purposes of examination, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
As amended in the Reply filed 12/23/2021, instant claim 1 now recites:
1. (Currently Amended) A fusion protein of human coagulation factor VIII comprising, sequentially from the N- to C-terminus, human coagulation factor VIII, a flexible peptide linker, at least one rigid carboxyl terminal peptide unit of the human chorionic gonadotropin beta subunit, and a half-life prolonging moiety, wherein the half-life prolonging moiety is selected from a human immunoglobulin Fc fragment, albumin, transferrin, or PEG;
wherein the flexible peptide linker is selected from the group consisting of:
(i) GSGGGSGGGGSGGGGS (SEQ ID NO: 2);
(ii) GSGGGGSGGGGSGGGGSGGGGSGGGGS (SEQ ID NO: 3);
(iii) GGGGSGGGGSGGGGSGGGGS (SEQ ID NO: 4);
(iv) GSGGGGSGGGGSGGGGS GGGGSGGGGSGGGGSGGGGSS (SEQ ID NO: 5), and
(v) GGGSGGGSGGGSGGGSGGGS (SEQ ID NO: 6); and
the rigid carboxyl terminal peptide unit of the human chorionic gonadotropin beta subunit comprises any one of following amino acid sequences:
(i) PRFQDSSSSKAPPPSLPSPSRLPGPSDTPILPQ (SEQ ID NO: 7);
(ii) SSSSKAPPPSLPSPSRLPGPSDTPILPQ (SEQ ID NO: 8);
(iii) SSSSKAPPPS (SEQ ID NO: 9); and
(iv) SRLPGPSDTPILPQ (SEQ ID NO: 10).
The applicable claim interpretation is set forth below. 
“Comprising” is an open-ended transitional term (see, e.g., MPEP § 2111.03(I)), wherein additional steps or components are not excluded.  However, “‘[c]omprising’ is a term of art used in claim language which means that the named elements are essential” (see, e.g., id.; see also Genentech, Inc. v. Chiron Corp., 112 F.3d 495, 501, 42 USPQ2d 1608, 1613 (Fed. Cir. 1997)).  However, the term “comprising” does not negate the Applicant’s choice to recite “sequentially” in the phrase “sequentially from the N- to the C- terminus” at amended claim 1.  The term “sequentially” is understood to mean that each recited portion is consecutive and lacks any intervening or interrupting sequences that would render the recited portions “non-sequential” from the N- to the C-terminus. 
The phrase 
....comprising, sequentially from the N- to C-terminus, human coagulation factor VIII, a flexible peptide linker, at least one rigid carboxyl terminal peptide unit of the human chorionic gonadotropin beta subunit, and a half-life prolonging moiety...
is understood to limit the claim scope to sequences that comprise the following structure:
[hFVIII]-[Flexible linker]-[Rigid CTP unit of hCGβ]x-[half-life prolonging moiety]
Where “x” represents the number of subunits present (the claim recites “at least one”).  In view of the phrase “sequentially from the N- to C-terminus”, it is understood that such portions are consecutively located “from the N- to C-terminus” of adjacent, enumerated portions of the fusion protein, without additional intervening sequences.  Accordingly, the C-terminal amino acid of either SEQ ID NO:2, 3, 4, 5, or 6 is directly adjacent and covalently bonded to the N-terminal amino acid of either SEQ ID NO: 7, 8, 9, or 10.  Therefore, the amended claim scope is understood to require that [Flexible linker]-[Rigid CTP unit of hCGβ]1 must be present 
GSGGGSGGGGSGGGGSPRFQDSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 2 and SEQ ID NO: 7)
GSGGGSGGGGSGGGGSSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 2 and SEQ ID NO: 8)
GSGGGSGGGGSGGGGSSSSSKAPPPS
(SEQ ID NO: 2 and SEQ ID NO: 9)
GSGGGSGGGGSGGGGSSRLPGPSDTPILPQ
(SEQ ID NO: 2 and SEQ ID NO: 10)
GSGGGGSGGGGSGGGGSGGGGSGGGGSPRFQDSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 3 and SEQ ID NO: 7)
GSGGGGSGGGGSGGGGSGGGGSGGGGSSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 3 and SEQ ID NO: 8)
GSGGGGSGGGGSGGGGSGGGGSGGGGSSSSSKAPPPS
(SEQ ID NO: 3 and SEQ ID NO: 9)
GSGGGGSGGGGSGGGGSGGGGSGGGGSSRLPGPSDTPILPQ
(SEQ ID NO: 3 and SEQ ID NO: 10)
GGGGSGGGGSGGGGSGGGGSPRFQDSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 4 and SEQ ID NO: 7)
GGGGSGGGGSGGGGSGGGGSSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 4 and SEQ ID NO: 8)
GGGGSGGGGSGGGGSGGGGSSSSSKAPPPS
(SEQ ID NO: 4 and SEQ ID NO: 9)
GGGGSGGGGSGGGGSGGGGSSRLPGPSDTPILPQ
(SEQ ID NO: 4 and SEQ ID NO: 10)
GSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSPRFQDSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 5 and SEQ ID NO: 7)
GSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 5 and SEQ ID NO: 8)
GSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSSSSSKAPPPS

GSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSGGGGSSRLPGPSDTPILPQ
(SEQ ID NO: 5 and SEQ ID NO: 10)
GGGSGGGSGGGSGGGSGGGSPRFQDSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 6 and SEQ ID NO: 7)
GGGSGGGSGGGSGGGSGGGSSSSSKAPPPSLPSPSRLPGPSDTPILPQ
(SEQ ID NO: 6 and SEQ ID NO: 8)
GGGSGGGSGGGSGGGSGGGSSSSSKAPPPS
(SEQ ID NO: 6 and SEQ ID NO: 9)
GGGSGGGSGGGSGGGSGGGSSRLPGPSDTPILPQ
(SEQ ID NO: 6 and SEQ ID NO: 10)
Furthermore, the “half-life prolonging moiety” is selected from any species of human immunoglobulin Fc fragment, any species of art-recognized “albumin” or “transferrin”, or any form or molecular weight of PEG (e.g., branched, linear, etc.).  Additional applicable claim interpretation is discussed below.  The explicit recitation of exact SEQ ID NOs for use as the rigid CTP unit overcomes previous issues with the definition of rigid CTP unit (see, e.g., Spec. filed 7/19/2019 at 8 at lines 5-15, noting that the term previously included “amino acids 113 to 145 of the [hCG] β subunit or a fragment thereof”). 
Although not examined, regarding instant claims 3-4, upon review these claims are understood to require a structural limitation (i.e., glycosylation) and product-by-process limitations (i.e., “by expression in [] cells”) (see, e.g., MPEP § 2113).
	Claim 17 recites a “wherein” clause that appears to be a recitation of an intended or expected result fully satisfied by all structures satisfying the limitations set forth in the body of instant claim 1 (see, e.g., MPEP § 2111.04(I)).
	Additional claim interpretations are set forth below. 

Withdrawn Claim Rejections
The rejection of claims 1, 5-8, 12-15, 17, and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite, is withdrawn in view of the cancellation of claims 6-8 and 14, as well as the amendments to claims 1, 5, and 15 as filed 12/23/2021.
The rejection of claim 5 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form, is withdrawn in view of the amendments to claims 1 and 5 as filed in the Reply filed 12/23/2021. 
The rejection of claim 14 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn in view of the cancellation of claim 14 in the Reply filed 12/23/2021.
The rejection of claims 1, 5-8, 12-13, 17, and 22 under 35 U.S.C. 102(a)(1)/(a)(2) as being clearly anticipated by CN104292341A (cited in previous action) as evidenced by Machine Translation of CN104292341A is withdrawn in view of the cancellation of claims 6-8 and 14, as well as the amendments to claims 1, 5, and 15 as filed 12/23/2021.
The rejection of claims 1, 5-8, 12-13, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0294821 A1 (Dumont et al.; Oct. 2, 2014) in view of US 2013/0281671 A1 (Peters et al.; Oct. 24, 2013) is withdrawn in view of the cancellation of claims 6-8 and 14, as well as the amendments to claims 1, 5, and 15 as filed 12/23/2021.


New Claim Rejections Necessitated by Applicant Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 12, 17, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0294821 A1 (Dumont et al.; Oct. 2, 2014; cited in previous action) in view of WO 2015/023894 (Feb. 19, 2015) and US 2014/0303084 A1 (Oct. 9, 2014).
Claim Interpretation: The applicable claim interpretation is set forth in a separate section above, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are discussed below.
US’821 pertains to chimeric and hybrid polypeptides comprising Factor VIII (see, e.g., US’821 at abs, claims 265-273).  Regarding instant claims 1, 12, and 17, US’821 directs artisans to an “exemplary” chimeric fusion protein of human Factor VIII and a C-terminal peptide (CTP) of human chorionic gonadotropin (hCG) (see, e.g., US’821 at ¶¶[0019], [0089]-[0090], [0097]; see esp. id. at ¶[0090], referring to “chimeric Factor VIII-CTP polypeptides”), and informs artisans that such compounds may possess linkers joining different subunits (see, e.g., US’821 at 
[FVIII]-[Linker]-[CTP]
US’821 explicitly identifies two exemplary CTP sequences, including SEQ ID NO: 9 (SSSSKAPPPSLPSPSRLPGPSDTPILPQ), which is identical to instant SEQ ID NO: 8 (compare US’821 at ¶[0097], SEQ ID NO:9 with instant SEQ ID NO: 8, showing 100% identity).  Therefore, the prior art directs artisans to embodiments having the form:
[FVIII]-[Linker]-[SSSSKAPPPSLPSPSRLPGPSDTPILPQ]
Critically, US’821 provides further guidance, generally informing artisans that the disclosed compounds may include “two or more” moieties selected from among “an Fc region, albumin, a PAS sequence, transferrin, CTP [], polyethylene glycol (PEG), [HES], albumin binding polypeptide, [and] albumin-binding small molecules” (see, e.g., US’821 at ¶¶[0044], [0142], [0249], claim 273).  Accordingly, in view of guidance directing an artisan to utilize two moieties, and artisan would be motivated to modify the exemplary FVIII-CTP polypeptide to arrive at least at compounds including:
[FVIII]-[Linker]-[SSSSKAPPPSLPSPSRLPGPSDTPILPQ]-[Albumin];
[FVIII]-[Linker]-[SSSSKAPPPSLPSPSRLPGPSDTPILPQ]-[transferrin];
and
[FVIII]-[Linker]-[SSSSKAPPPSLPSPSRLPGPSDTPILPQ]-[PEG].
Each of these compounds satisfies the structural requirements of instant claims 1, 12, and 17, because they comprise, sequentially from N- to C- terminus, human FVIII (see, e.g., US’821 at ¶[0019]), a peptide linker (see, e.g., US’821 at ¶[0089]), a CTP having the identical sequence of instant SEQ ID NO: 8 (see, e.g., US’821 at ¶[0097]), and an additional moiety which may see, e.g., US’821 at ¶¶[0044], [0142], [0249], claim 273).  Regarding instant claim 17, US’821 explicitly claims pharmaceutical compositions of such chimeric FVIII proteins (see, e.g., US’821 at claims 265, 272-273, 279-280), and explicitly identifies the intended and expected usage and applications of such compositions (see, e.g., US’821 at claims 265, 282-290).  In sum, US’821 teaches and discloses an exemplary subgenus of chimeric Factor VIII-CTP polypeptides, and guidance directing an artisan to a narrower subgenera of such compounds containing a second moiety such as albumin, transferrin, or PEG.
	The prior art of US’821 differs from instant claims 1, 12, 17, and 22 as follows: Although US’821 directs artisans to utilize a [Linker], US’821 does not explicitly direct artisans to utilize a linker having the sequence of instant SEQ ID NO: 2, 3, 4, 5, or 6 as recited at claim 1 as amended in the Reply filed 12/23/2021.
	However, US’821 directs artisans CTP of hCG (see, e.g., US’821 at ¶¶[0019], [0089]-[0090], [0097]), and therefore an artisan would reasonably review the literature regarding typical usage of such CTP sequences.  Specifically, WO’894 pertains to recombinant FVIII proteins (see, e.g., WO’894 at abs) and, like US’821, directs artisans to modify FVIII by conjugating it to heterologous moieties that increase half-life such as CTP sequences (see, e.g., WO’894 at ¶¶[0129], [0136], [0153]).  WO’894 discloses the same CTP sequence as US’821 (compare US’821 at SEQ ID NO: 9 with WO’894 at SEQ ID NO: 36).  WO’894 provides additional guidance regarding the usage of CTP sequences in FVIII fusions, and specifically identifies that the CTP sequence may be “flanked at the C-terminus, the N-terminus, or both termini, by a Gly-Ser peptide linker sequence” (see, e.g., WO’894 at ¶[0153], emphasis added).
Gly-Ser peptide linker” (see, e.g., WO’894 at ¶[0153]), which raises the issue of how this phrase would be reasonably interpreted by one of ordinary skill in the FVIII fusion protein arts.  US’084 pertains to the FVIII fusion protein arts (see, e.g,. US’084 at abs, ¶¶[0196]-[0204]), and informs artisans that a “gly-ser polypeptide linker” would reasonably be understood to include “the amino acid sequence (GGS)n, (GGGS)n, or (GGGGS)n where n is 1-50” (see, e.g., US’084 at ¶[0280]; see also WO’894 at ¶[0153], [0319], and SEQ ID NO: 51, disclosing examples within the genus of gly-ser sequences taught by US’084; see also MPEP § 2144.05(I), noting that the range of n being 1-50 overlaps with the claimed linker sequences, and therefore such sequences are prima facie obvious).  In view of the combined teachings of the prior art, an artisan would reasonably be directed to embodiments of the primary reference using a gly-ser polypeptide linker at the C-terminus, N-terminus, or both termini as suggested by WO’894 and US’084, which would direct artisans to compounds including
[FVIII]-[(GGGS)n]-[SSSSKAPPPSLPSPSRLPGPSDTPILPQ]-[Albumin];
[FVIII]-[(GGGS)n]-[SSSSKAPPPSLPSPSRLPGPSDTPILPQ]-[transferrin];
and
[FVIII]-[(GGGS)n]-[SSSSKAPPPSLPSPSRLPGPSDTPILPQ]-[PEG].
Wherein such compounds would be understood, predicted, and expected to have the utility, applicability, and functionality identified by the primary reference.
Therefore, it would have been obvious to one of ordinary skill in the art, either before the effective filing date of the claimed invention (AIA ) or otherwise at the time the invention was made (pre-AIA ), to arrive at the instantly claimed invention in view of the prior art for at least the following reasons: The invention is the combination of prior art elements (e.g., known see, e.g., MPEP § 2143(I)(A), (G)). Furthermore, the selection of known suitable moieties for an intended use identified by the prior art (e.g., enhancing the properties of hFVIII), for obtaining the art-recognized intended purpose is prima facie obvious (see, e.g., MPEP § 2144.07). 
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled (see, e.g., MPEP § 2121(I)) for all that it discloses (see, e.g., MPEP §§ 2123(I)-(II)).  Furthermore, it is well-known in the FVIII chimeric polypeptide arts how to make and synthesize FVIII chimeras containing known FVIII sequences, known linker sequences, known CTP sequences, and known half-life increasing moieties, arranged in known manners, according to known methods, to yield only known and expected results. 
	Accordingly, claims 1, 12, 17, and 22 are rejected under 35 U.S.C. 103.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 17, and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 12 of U.S. Patent No. 11,123,438 B2 (Sep. 21, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other as described below.
Claim Interpretation: The applicable claim interpretation is set forth in a separate section above, and those discussions are incorporated into the instant rejection.  Additional claim interpretations are discussed below.
The issued claims substantially and materially overlap in scope with the instantly claimed invention as follows: Claims 1-8 of US’438 are directed to a genus of fusion proteins having the general structure of K1-L-K2; wherein “L” comprises a flexible peptide having the sequence of SEQ ID NOs: 21-26 (e.g., a gly-ser peptide linker) and further comprises a rigid peptide having the sequence of SEQ ID NOs: 27-30 (i.e., a CTP sequence) (see, e.g., US’438 at claim 1); wherein K1 is FVIII (see, e.g., US’438 at claims 5-6, 12); and wherein K2 is transferrin or a Fc Fragment or another moiety that increases half-life (see, e.g., US’438 at claims 1-3, 6-8).  
Accordingly, although the claims at issue are not identical, they are not patentably distinct from the issued claims of US’438.


Response to Arguments
Applicant’s arguments with respect to the amended claim scope have been considered but are substantially rendered moot in view of the new grounds of rejection, which do not rely upon the same combination of references previously relied upon by the Examiner.
It is the Examiner’s understanding Applicant alleged unexpected results (see, e.g., Reply filed 12/23/2021 at 21 at final ¶, and 22).  To facilitate compact prosecution, Examiner directs Applicant to the requirements of MPEP 716.02, and notes that any showing of unexpected results must evidence statistical and practical significance, and be commensurate in scope with the invention as claimed (see, e.g., MPEP § 716.02(b), (d)).
Accordingly, all arguments raised have been fully considered but are moot in view of the new rejections set forth above.  The new rejections were necessitated by Applicant amendment. 

Allowable Subject Matter
Claim 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Previously identified pertinent prior art, as set forth in the previous action, remains pertinent and is incorporated herein.  Additional pertinent prior art is identified below.
US 20100317585 A1, claims coagulation factor VIII conjugated to one to five CTP peptides, optionally via a linker (see, e.g., US’585 at claims 1-4, 6, 10), including the CTP of SEQ ID NO: 2 (see, e.g., US’585 at ¶[068]), which is the same as instant SEQ ID NO: 8 (compare id. with instant SEQ ID NO: 8, showing identity).  US’585 discloses additional CTP sequences as well (see, e.g., US’585 at ¶¶[072]-[074]), and directs artisans to utilize polyethylene glycol modifications (id. at ¶[0167]).
US2015/0353911 A1 (Dec. 10, 2015) pertains to chimeric clotting factors conjugated to half-life extending moieties (see, e.g., US’811 at abs), such as CTP sequences (see, e.g., US’811 at [0009]-[0010], [0275]-[0277]).
WO 2013/123457A1 (Kulman; Aug. 22, 2013) pertains to recombinant FVIII proteins (see, e.g., WO’457 at title, abs), including embodiments wherein FVIII is conjugated to at least one half-life extending moiety that may be selected from CTP, albumin, PEG, and Fc (see, e.g., WO’457 at [0014], [0143]-[0147]).  WO’457 identifies that “gly-ser peptide linker” refers to a peptide that consists of glycine and serine residues, and provides multiple exemplary Gly-Ser peptide linkers (see, e.g., WO’457 at [0123]-[0125], SEQ ID NOs: 60, 191-211).  Accordingly the usage of gly-ser linker such as those claimed to separate an FVIII sequence from a CTP sequence is not a point of novelty.
WO2016/020210A1 (Feb. 11, 2016) pertains to FVIII compositions (see id. at abs).  The disclosure directs artisans to make and use FVIII sequences comprising CTP sequence or other half-life enhancing moieties (see, e.g., WO’210 at 16 at line 30 to page 17 at line 11), and identifies that Poly(Glyx-Sery)n is also a half-life enhancing moiety called a HAP sequence (see id).  

Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457. The examiner can normally be reached Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL L BEANE/            Primary Examiner, Art Unit 1654